DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because there is a lack of antecedent basis for “the entire length of the hollow body” in line 3.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitations “detection means configured to detect the passage of the closure member into a closed positon” and “warning means configured to emit a warning signal” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions of “detecting the passage of the closure member into a closed position” and “emit a warning signal”. Due to the lack of disclosed structure, the subject matter is not described in a way which reasonably conveys the full scope of the claimed invention. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “detection means configured to detect the passage of the closure member into a closed positon” and “warning means configured to emit a warning signal” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The disclosure is devoid of any structure that performs the function of “detecting the passage of the closure member into a closed position” as recited by claim 14. The disclosure states, “the purge device could comprise detection means configured to detect the passage of the closure member into a closed position, and for example from a released position to a closed position” in paragraphs [0062] (similar language in paragraph [0095] and claim 14) without providing any structure.  
The discloser is devoid of any structure that performs the function of “emit a warning signal” as recited by claim 14. The disclosure states, “warning means configured to emit a warning signal, for example audible or visual warning signal, when the closure member is maintained in a closed position for a period of time greater than a predetermined threshold value. The warning signal can also be transmitted to an operator, for example by Wifi or 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shubayev et al. (US 2006/0047249).

Regarding claim 1, Shubayev teaches a purge device (Figure 28) for a medical treatment fluids administration system, comprising: - a coupling element (inner core 2) intended to be coupled to a distal end portion of a flow tube including a plurality of fluid flow conduits (at disk-like top 14, noted that “a flow tube including a plurality of fluid flow conduits” is not positively recited), the coupling element comprising: - a plurality of fluid flow channels (conduits 17, 18, 19, 20), each fluid flow channel comprising a proximal end (openings 21, 22, 23, 24) intended to be fluidly connected to a respective fluid flow conduit of the flow tube and a distal end opposite to the respective proximal end (Figures 33-36), and - a plurality of fluid flow apertures (internal core openings 25-28), each fluid flow aperture being fluidly connected to a respective fluid flow channel (Figure 33-36; [0062]), - a closure element (sleeve 42) comprising a fluid evacuation aperture (sleeve perforations 45, 46, 47, 48 connected by sleeve grooves 49, 50, 51; Figure 29) and a closure portion (space between perforations 43, wherein the inner core 2 rotates relative to the sleeve 42 and therefor the sleeve is mounted movable relative to the inner core) and being configured to occupy a plurality of closed positions (Figures 33 and 34 wherein inner core conduits 19 and 20 are closed off from the target vessel) in each of which the closure portion closes off the distal end of a fluid flow channel and the fluid evacuation aperture is fluidly connected to the fluid flow aperture which is fluidly connected to the fluid flow channel whose distal end is closed off by the closure portion (“When the access is in OFF position, the Inner Core Conduits 17 and 18 form the closed conduit through the Sleeve Grooves 49, 50, and 51 (FIG. 34) to allow the cleaning fluid to be circulated through them, while Single Inner Core Conduit 29 forms a continuous conduit with the target vessel through the Nipples 5 and Sleeve Perforations 47, 48 (FIG. 33).” [0062]), and to occupy at least one released position (Figure 35-36) in which the closure portion releases the distal ends of the fluid flow channels and the fluid evacuation aperture is fluidly isolated from the fluid flow apertures (“When the access is in ON position, the Inner Core Conduits 17 and 18 are aligned to the target vessel through the Nipples 5 and Sleeve Perforations 47, 48 (FIG. 35), while Inner Core Conduits 19 and 20 form a continuous conduit with Sleeve Grooves 49, 50, and 51 and Single Inner Core Conduit 29 to be washed with cleaning solution (FIG. 36).” [0062], wherein the fluid evacuation aperture is isolated from the fluid flow apertures associated with conduits 17 and 18), and - a connection end fitting (device body 1) intended to be connected to a catheter (right side nipple 5), the connection end fitting comprising an outlet orifice (orifice into nipple 5; Figure 33, for example) configured to be fluidly connected to the distal ends of the fluid flow channels and intended to be fluidly connected to the catheter (Figure 33, for example).

rotation relative to the coupling element (Figures 33 and 35; “The Inner Core can be rotated inside the Device Body at 90.degree” [0060]; “The Sleeve 42 (FIG. 29-36) is a cylindrical hollow structure, which is tightly fit between the Inner Core 2 and the Device Body 1, and is firmly attached to the latter (FIG. 28).” [0062]; wherein the inner core 2 rotates relative to the sleeve 42 and therefor the sleeve is mounted movable in rotation relative to the inner core).

Regarding claim 3, Shubayev teaches the purge device according to claim 1, wherein the closure element includes a hollow body (Figure 29) extending along a longitudinal axis and provided with an axial through passage extending over the entire length of the hollow body (Figure 29 and 33), the coupling element extending at least partly in the axial through passage (“The Sleeve 42 (FIG. 29-36) is a cylindrical hollow structure, which is tightly fit between the Inner Core 2 and the Device Body” [0062]), the fluid evacuation aperture (sleeve perforations 45, 46, 47, 48 connected by sleeve grooves 49, 50, 51; Figure 29) being provided on the hollow body and opening into the axial through passage (Figure 29).

Regarding claim 4, Shubayev teaches the purge device according to claim 3, wherein the closure portion (space between perforations 43, 44, 47, and 48) extends from a distal end of the hollow body (Figure 28).

Regarding claim 5, Shubayev teaches the purge device according to claim 3, wherein the closure portion (space between perforations 43, 44, 47, and 48) extends radially towards the inside of the hollow body (Figure 33, for example).

an outer peripheral surface of the coupling element (Figure 28).

Regarding claim 7, Shubayev teaches the purge device according claim 1, wherein the fluid flow apertures (internal core openings 25-28) are angularly offset from each other relative to a longitudinal axis of the coupling element (Figure 28).

Regarding claim 8, Shubayev teaches the purge device according to claim 1, wherein the connection end fitting comprises a discharge conduit (proximal end of device body 1 having cavity 6 and protrusions 37 and 38) intended to be connected to a recovery container (“When connecting to the dialysis machine the access connector attaches to the access by means of the Outer Body Protrusions 37, 38 (FIG. 14-19) preventing accidental removal of the connector.” [0061]), the discharge conduit being fluidly connected to the fluid evacuation aperture (sleeve perforations 45, 46, 47, 48 connected by sleeve grooves 49, 50, 51; Figure 29) provided on the closure element (Figures 33 and 36, wherein the cavity 6 encloses the sleeve grooves and is therefore in fluid communication).

Regarding claim 10, Shubayev teaches the purge device according to claim 1, wherein the connection end fitting comprises a mounting portion (cavity 6) in which the closure element is at least partly mounted (“The Sleeve 42 (FIG. 29-36) is a cylindrical hollow structure, which is tightly fit between the Inner Core 2 and the Device Body” [0062]).

Regarding claim 11, Shubayev teaches the purge device according to claim 1, wherein the connection end fitting at least in partly delimits an inner chamber (cavity 6) into which the 

Regarding claim 12, Shubayev teaches the purge device according to claim 1, wherein the connection end fitting comprises a frustoconical connecting portion (left side nipple 5; Figure 33) intended to be connected to the catheter, the frustoconical connecting portion being fluidly connected to the outlet orifice (Figure 33).

Regarding claim 13, Shubayev teaches the purge device according to claim 1, wherein the coupling element comprises a plurality of coupling pins (frustoconical portion of openings 21-24), each coupling pin being hollow (Figure 33 and 34) and being intended to be engaged in a distal end portion of a respective fluid flow conduit of the flow tube.

Regarding claim 15, Shubayev teaches the purge device according to claim 2, wherein the closure element includes a hollow body (Figure 29) extending along a longitudinal axis and provided with an axial through passage extending over the entire length of the hollow body (Figure 29 and 33), the coupling element extending at least partly in the axial through passage (“The Sleeve 42 (FIG. 29-36) is a cylindrical hollow structure, which is tightly fit between the Inner Core 2 and the Device Body” [0062]), the fluid evacuation aperture (sleeve perforations 45, 46, 47, 48 connected by sleeve grooves 49, 50, 51; Figure 29) being provided on the hollow body and opening into the axial through passage (Figure 29).

Regarding claim 16, Shubayev teaches the purge device according to claim 15, wherein the closure portion (space between perforations 43, 44, 47, and 48) extends from a distal end of the hollow body (Figure 28).



Regarding claim 18, Shubayev teaches the purge device according to claim 17, wherein each fluid flow aperture (internal core openings 25-28) opens into an outer peripheral surface of the coupling element (Figure 28).

Regarding claim 19, Shubayev teaches the purge device according claim 18, wherein the fluid flow apertures (internal core openings 25-28) are angularly offset from each other relative to a longitudinal axis of the coupling element (Figure 28).

Regarding claim 20, Shubayev teaches the purge device according to claim 19, wherein the connection end fitting comprises a discharge conduit (proximal end of device body 1 having cavity 6 and protrusions 37 and 38) intended to be connected to a recovery container (“When connecting to the dialysis machine the access connector attaches to the access by means of the Outer Body Protrusions 37, 38 (FIG. 14-19) preventing accidental removal of the connector.” [0061]), the discharge conduit being fluidly connected to the fluid evacuation aperture  (sleeve perforations 45, 46, 47, 48 connected by sleeve grooves 49, 50, 51; Figure 29) provided on the closure element (Figures 33 and 36, wherein the cavity 6 encloses the sleeve grooves and is therefore in fluid communication).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shubayev et al. (US 2006/0047249) in view of Diamond et al. (US 2003/0181850).
Regarding claim 9, Shubayev teaches the purge device according to claim 8. Shubayev fails to explicitly teach the discharge conduit is equipped with a check-valve configured to enable a flowing of a fluid only from the fluid evacuation aperture to the recovery container. Diamond teaches a purge device (manifold 10) having a discharge conduit (saline/waste bore 34 and saline/waste port 18) fluidly connected to a fluid evacuation aperture (second bore 44) of a closure element (actuator 24), wherein the discharge conduit is equipped with a check-valve configured to enable a flowing of a fluid only from the fluid evacuation aperture to the recovery container (“separate saline and waste ports may be provided, and each may include a check valve to prevent undesired flow to a saline source or from a waste receptacle” [0039]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the discharge conduit of the purge device of Shubayev to include a check-valve based on the teachings of Diamond to prevent flushing/cleaning fluid from flowing in wrong direction during flushing of the fluid flow channels (Diamond [0039]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shubayev et al. (US 2006/0047249) in view of Goswami (USPN 9814866).
Regarding claim 14, Shubayev teaches the purge device according to claim 1. Shubayev fails to explicitly teach detection means configured to detect the passage of the closure member into a closed position, and warning means configured to emit a warning signal when the closure member is maintained in a closed position for a period of time greater than a predetermined detection means configured to detect the passage of the closure member into a closed position (“Once activated the flush device begins to monitor and store the data including switching the flush device from drainage to flush and flushing to carry out a periodic check of the stent, catheter, tubing and/or filter back pressure and thereby monitor at regular intervals.” [Col 11, line 47]), and warning means configured to emit a warning signal when the closure member is maintained in a closed position for a period of time greater than a predetermined threshold value (“In the situation when the time duration for flushing has elapsed and the back pressure has not fallen below the prescribed level an alarm may begin to indicate that the filter is blocked.” [Col 11, line 60]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the purge device of Shubayev to include detection and warning means based on the teachings of Goswami to alert the user to potential errors in flow during use of the purge device (Goswami [Col 11, line 60]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783